 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           Case No. 16-CR-2892-JAH
11                        Plaintiff,                     PRELIMINARY ORDER
12                                                       OF CRIMINAL FORFEITURE
            v.
13   TYRONE CEDRIC DUREN,
14                        Defendant.
15
16         WHEREAS, in the Superseding Indictment and Bill of Particulars in this case, the United
17 States sought forfeiture of all the property involved in the commission of the offenses as charged
18 in the Superseding Indictment and Bill of Particulars pursuant to 18 U.S.C. §§ 981(a)(1)(B) and
19 (C) and 982(a) and 28 U.S.C. § 2461(c); and
20         WHEREAS, on April 29, 2019, TYRONE CEDRIC DUREN (the “Defendant”) pled guilty
21 before U.S. District Court Judge John A. Houston in open court without a written plea agreement
22 for violations of: 18 U.S.C. § 1957(a), Money Laundering, a Class C felony offense, as charged
23 in Counts 14-23 of the Superseding Indictment; 18 U.S.C. § 1001, False Statement, a Class D
24 felony offense, as charged in Counts 27-34 of the Superseding Indictment; and 26 U.S.C. § 7201,
25 Tax Evasion, a Class D felony offense, as charged in Count 38 of the Superseding Indictment;
26 and
27         WHEREAS, on April 29, 2019, this Court accepted Defendant’s guilty plea; and
28
1          WHEREAS, by virtue of the facts admitted by the Defendant during his plea and the
2 facts presented in the government’s motion and affidavit, the United States has established
3 the requisite nexus between the forfeited properties and the offenses set forth in Counts 14-
4 23, 27-34 and 38 of the Superseding Indictment, and the United States and it is now entitled
5 to possession of said properties, pursuant to 18 U.S.C. §§ 981(a)(1)(B) and (C) and 982(a), 21
6 U.S.C. § 853, and 28 U.S.C. § 2461(c); and
7          WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
8 authority to take custody of the following properties which are hereby found forfeitable by
9 the Court, namely:
10
      A.    Bonsall Property
11
      1) 31241 Old River Road, Bonsall, California, 92003
12
13    PARCEL NO. 126-350-17-00

14    Lot 53 San Luis Rey Fairway Estates Unit No. 1, in the County of San Diego, State of
      California, according to Map thereof No. 6422, filed in the Office of the County
15
      Recorder of San Diego County on July 15, 1969.
16
      B.     Philadelphia Properties
17
18    1) 3188 South Weikel Street, Philadelphia, Pennsylvania 19134

19    PARCEL NO. XX-XXXXXXX
20    ALL THAT CERTAIN lot or piece of ground with the two story brick dwelling thereon
21    erected.

22    SITUATE on the northwest side of Weikel Street at the distance of 102 feet southwest from
      the southwest side of Allegheny Avenue in the Twenty-Fifth Ward of the City of Philadelphia.
23
24    CONTAINING in front or breadth on the said Weikel Street 12 feet and extending of that
      width in length or depth northwest between parallel lines at right angles with the said Weikel
25    Street 36 feet.
26
      BEING PREMISES NUMBER: 3188 Weikel Street.
27
28    2) 1937 South Alden Street, Philadelphia, Pennsylvania 19143

                                                  2
                                                                                         16cr2892
     PARCEL NO. XX-XXXXXXX
1
2    ALL THAT CERTAIN lot or piece of ground with the messuage or tenement thereon erected.

3    SITUATE on the northeast side of Alden Street at the distance of Two Hundred Seventy-Seven
     feet southwestwardly from the southeast side of Chester Avenue in the Fortieth Ward of the
4
     City of Philadelphia.
5
     CONTAINING in front or breadth on the said Alden Street fifteen feet and extending of that
6    width in length or depth northeastwardly at right angles with the said Alden Street Fifty-Three
7    feet to a certain Two feet Six inches wide alley extending northwestwardly and
     southeastwardly and communicating at each end thereof with a certain other Two Feet Six
8    Inches wide alley leading southwestwardly into said Alden Street.
9    BEING KNOWN AS NO: 1937 South Alden Street.
10
     3) 2831 West Huntingdon Street, Philadelphia, Pennsylvania 19132
11
12   PARCEL NO. XX-XXXXXXX
13   ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
14   erected.

15   SITUATE on the north side of Huntingdon Street at the distance of Two Hundred Twelve feet
     Two and Three-Fourths inches westward from the west side of Twenty-Eighth Street in the
16
     Twenty-Eighth Ward of the City of Philadelphia.
17
     THENCE extending north eleven degrees thirty-five minutes east fifty-three feet six inches to
18   a three feet wide alley.
19
     THENCE extending westward on same Fourteen feet Nine and One-Half inches to a point.
20
     THENCE extending south ten degree fifty-eight minutes west fifty-three feet six inches to
21   Huntingdon Street.
22
     THENCE extending eastward on same Fourteen feet Two and Three-Fourths inches to the
23   place of beginning.
24   BEING KNOWN AS NO: 2831 West Huntingdon Street.
25
     4)   1001 West Sedgley Avenue, Philadelphia, Pennsylvania 19140
26
27   PARCEL NO. XX-XXXXXXX
28

                                                  3
                                                                                         16cr2892
     ALL THAT CERTAIN lot or piece of ground with the messuage or tenement thereon erected,
1    described according to a Survey and Plan thereof made by Walter Brinton, Esquire, Surveyor
2    and Regulator of the Fifth District on December 19, 1913, and revised March 9, 1914, as
     follows, to wit:
3
4    SITUATE on the north side of Sedgley Avenue and the west side of Tenth Street in the Forty-
     Third Ward of the City of Philadelphia; thence extending along the said Sedgley Avenue south
5    Sixty-Five degrees Fifty-Eight minutes west Fourteen feet Six and Five-eighths inches to a
     point; thence north Twenty-Four degrees two minutes west Seventy-Seven feet Six inches to
6    a point on the south side of a certain Three feet wide alley extending east; thence south; thence
7    east; thence southeast into Tenth Street; thence along said alley the following courses and
     distances, to wit: north Sixty-five degrees Fifty-Nine minutes east Twelve feet Six and One
8    Half inches to a point, south Twenty-Four degrees Two minutes east Fifteen Feet Three inches
     to a point; thence north Sixty-five degrees Fifty-Eight minutes east Six feet Two and One Half
9
     inches to a point; thence south Seventy-Five degrees Fifty-Seven minutes east Thirty feet Six
10   and Three-Eights inches to a point on the west side of said Tenth Street; thence along same
     south Eleven degrees Twenty-One minutes west Forty-Eight feet Nine inches to a place of
11   beginning.
12
     BEING NO: 1001 West Sedgley Avenue.
13
14   5)   3107 Arbor Street, Philadelphia, Pennsylvania 19134
15   PARCEL NO. XX-XXXXXXX
16
     ALL THAT CERTAIN lot or piece of ground with the brick messuage or tenement thereon
17   erected.
18   SITUATE on the easterly side of Arbor Street at the distance of 106 feet northwardly from the
19   northerly side of Clearfield Street in the 7th Ward of the City of Philadelphia.

20   CONTAINING in front or breadth on the said Arbor Street 13 feet 10 inches and extending of
     that width in length or depth eastwardly between parallel lines at right angles to the said Arbor
21
     Street 44 feet 4 inches to the middle of a certain 3 feet wide alley which extends northwardly
22   and southwardly and communicates at each end thereof with a certain other 3 feet wide alley
     extending into Arbor Street, aforesaid.
23
24   BEING NO: 3107 Arbor Street.

25   6) 2427 North Gratz Street, Philadelphia, Pennsylvania 19132

26   PARCEL NO. XX-XXXXXXX
27
     ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
28   erected.

                                                  4
                                                                                           16cr2892
     SITUATE on the east side of Gratz Street at the distance of One-Hundred Eighty Seven feet
1    northward from the north side of York Street in the Twenty-Eighth Ward of the City of
2    Philadelphia.

3    CONTAINING in front or breadth on the said Gratz Street Fourteen feet One inch and
4    extending eastward between parallel lines at right angles to the said Gratz Street Fifty feet to
     the middle of a certain Four feet wide alley leading from York Street to Cumberland Street.
5
     BEING KNOWN AS NO: 2427 North Gratz Street.
6
7    7) 50 North Millick Street, Philadelphia, Pennsylvania 19139
8
     PARCEL NO. XX-XXXXXXX
9
     ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
10   erected, Hereditaments and Appurtenances.
11
     SITUATE on the West side of Millick Street at the distance of 364 feet Northward from the
12   North side of Market Street in the 34th Ward of the City of Philadelphia, County of
     Philadelphia and Commonwealth of Pennsylvania.
13
14   CONTAINING in front or breadth on said Millick Street, 15 feet and extending of that width
     in length or depth Westward between parallel lines at right angles to the said Millick Street,
15   67 feet to a certain 3 feet wide alley which extends Northward into Arch Street and
     communicates at its Southern end with another 3 feet wide alley which extends Westward
16
     from Millick Street to 61st Street.
17
     BEING known as 50 North Millick Street, Philadelphia, Pennsylvania 19139.
18
19   8) 1301 South Paxon Street, Philadelphia, Pennsylvania 19143
20
     PARCEL NO. XX-XXXXXXX
21
     ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
22   erected,
23
     SITUATE on the corner formed by the intersection of the Northeasterly side of Paxon Street
24   with the Southeasterly side of Kingsessing Avenue in the 27th Ward of the City of
     Philadelphia.
25
26   CONTAINING in front or breadth on the said Paxon Street 14 feet 9 inches and extending of
     that width in length or depth Northeastwardly between parallel lines at right angles to the said
27   Paxon Street and along the Southeasterly side of Kingsessing Avenue 60 feet to a certain 12
     feet wide alley extending Southeastwardly from said Kingsessing Avenue to Greenway
28
     Avenue.
                                                  5
                                                                                          16cr2892
        BEING NO. 1301 South Paxon Street, Philadelphia, Pennsylvania.
 1
 2      9)    6033 North American Street, Philadelphia, Pennsylvania 19120
 3
        PARCEL NO. XX-XXXXXXX
 4
        ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
 5      erected, described according to a survey and Plan thereof made on November 5, 1924 by
 6      Walter Brinton, Esq., Surveyor and Regulator of the 5th Survey District of the City of
        Philadelphia, as follows to wit:
 7
 8      SITUATE on the Easterly side of American Street (40 feet wide) at the distance of 239 feet 10
        inches Northwardly from the Northerly side of Champlost Avenue (70 feet wide) in the 61st
 9      Ward of the City of Philadelphia.
10      CONTAINING in front or breadth on the said American Street 15 feet 1 inch and extending
11      of that width in length or depth Eastwardly between lines parallel with Spencer Avenue 80
        feet to the center of a certain 15 feet wide driveway which extends Northwardly into the said
12      Spencer Avenue and Southwardly into a certain other 15 feet wide driveway which extends
        Westwardly into the said American Street and Eastwardly into Philip Street.
13
14      BEING NO. 6033 American Street.

15 (hereafter the “Bonsall Property” and the “Philadelphia Properties”); and
          Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
16
          1.      Based upon the factual admissions of the Defendant during his guilty plea and
17
   the facts presented in the government’s motion and affidavit, the United States is hereby
18
   authorized to take custody and control of the following properties, and the Defendant has
19
   hereby forfeited to the United States all of his right, title, and interest to said properties,
20
   pursuant to 21 U.S.C. § 853, for disposition in accordance with the law, subject to the
21
   provisions of 21 U.S.C. § 853(n):
22
                  a.    The Bonsall Property, or the net sales proceeds from the interlocutory
23
   sale of the Bonsall Property as authorized by this Court’s Order (doc. 223); and
24
25                 b.    The Philadelphia Properties.
26           2.    The aforementioned forfeited assets are to be held by the U.S. Department of
27 Homeland Security or the U.S Department of the Treasury – Fines, Penalties, and
28 Forfeitures in its secure custody and control.

                                                    6
                                                                                          16cr2892
 1         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
 2 begin proceedings consistent with any statutory requirements pertaining to ancillary
 3 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
 4 Court deems appropriate only upon the receipt of timely third-party petitions filed with the
 5 Court and served upon the United States. The Court may determine any petition without
 6 the need for further hearings upon the receipt of the Government’s response to any petition.
 7 The Court may enter an amended order without further notice to the parties.
 8         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 9 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
10 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
11 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
12 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
13 intent to dispose of the properties in such manner as the Attorney General may direct, and
14 notice that any person, other than the Defendant, having or claiming a legal interest in the
15 above-listed forfeited properties must file a petition with the Court within thirty (30) days
16 of the final publication of notice or of receipt of actual notice, whichever is earlier.
17         5.     This notice shall state that the petition shall be for a hearing to adjudicate the
18 validity of the petitioner's alleged interest in the property, shall be signed by the petitioner
19 under penalty of perjury, and shall set forth the nature and extent of the petitioner's right,
20 title or interest in the forfeited property and any additional facts supporting the petitioner's
21 claim and the relief sought.
22         6.     The United States shall also, to the extent practicable, provide direct written
23 notice to any person known to have alleged an interest in the properties that is the subject
24 of the Preliminary Order of Criminal Forfeiture.
25         7.     Upon adjudication of all third-party interests, this Court will enter an
26 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n), in which all
27 interests will be addressed.
28

                                                   7
                                                                                         16cr2892
1        8.     Pursuant to Rule 32.2(b)(4), this Order of Criminal Forfeiture shall be made
2 final as to the Defendant at the time of sentencing and is part of the sentence and included
3 in the judgment.
4        DATED: September 3, 2019
5
                                          Hon. JOHN A. HOUSTON
6                                         United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
                                                                                    16cr2892
